Citation Nr: 1824969	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as an undiagnosed illness or as secondary to the service-connected Lupus disorder and/or ethmoid sinusitis.

2.  Entitlement to service connection for a foot disorder other than bilateral metatarsalgia and bilateral plantar fasciitis, to include as an undiagnosed illness or as secondary to the service-connected Lupus disorder, bilateral metatarsalgia, bilateral plantar fasciitis, and/or fibromyalgia.

3.  Entitlement to service connection for a growth on the back, to include as an undiagnosed illness or as secondary to a service-connected Lupus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
 

WITNESSES AT HEARING ON APPEAL

Veteran and Dr. W.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989 and from September 1990 to June 1991, to include active service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

The Veteran and Dr. W. testified at a video teleconference hearing held in November 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  The evidence supports a finding that the diagnosed migraine headache disorder is secondary to the service-connected ethmoid sinusitis.

2.  The preponderance of the evidence is against a finding that the Veteran manifests a foot disorder other than the service-connected bilateral metatarsalgia and bilateral plantar fasciitis that is in any way the result of active service, to include as an undiagnosed illness or as secondary to the service-connected bilateral metatarsalgia, bilateral plantar fasciitis, fibromyalgia, and/or Lupus disorder.  

3.  The preponderance of the evidence is against a finding that the residuals of growth on the Veteran's back, diagnosed as pigmented seborrheic keratosis, is in any way the result of active service, to include as an undiagnosed illness or as secondary to the service-connected Lupus disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the migraine headache disorder as secondary to the service-connected ethmoid sinusitis have been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2.  The criteria for service connection for a foot disorder other than the service-connected bilateral metatarsalgia and bilateral plantar fasciitis, to include as an undiagnosed illness or as secondary to the service-connected bilateral metatarsalgia, bilateral plantar fasciitis, fibromyalgia, or Lupus disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).  

3.  The criteria for service connection for a growth on the back, diagnosed by biopsy as pigmented seborrheic keratosis, including as an undiagnosed illness or the as secondary to the service-connected Lupus disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Alternatively, a disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a). To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

At the outset, the Board notes that the Veteran's service personnel records reflect that he served in the Southwest Asia theater of operations from October 1990 to May 1991.  The regulations provide that service connection may be presumptively granted under 38 C.F.R. § 3.317 for disability due to undiagnosed illness under certain conditions where a Veteran, as here, has served in the SWA theater of operations.  However, as will be explained below, the disabilities that are the subject of this decision are diagnosed conditions.  Hence, this regulation is not for application in the present case.  

The Veteran asserts that his currently diagnosed headache disorder; bilateral foot disorders including bilateral pes planus, bilateral hallux valgus, a left foot bunion, residuals of a right foot bunionectomy, and repair of a nonunion fracture of the right foot; and growth on the back, diagnosed by biopsy as pigmented seborrheic keratosis are the result of active service, to include as undiagnosed illnesses, and as the result of the service-connected ethmoid sinusitis, Lupus disorder, fibromyalgia, bilateral metatarsalgia and bilateral plantar fasciitis.  In support of his claim, the Veteran and his witness, Dr. W., testified before the undersigned in November 2014 that the Veteran's claimed disabilities were the result of the diagnosed Lupus disorder, or were part and parcel of the diagnosed fibromyalgia.  See, generally, November 2014 Board Hearing Transcripts.

1.  Headache Disorder

VA and private treatment records reflect the Veteran is diagnosed with a migraine headache disorder that is the result of his ethmoid sinusitis.  The Veteran was service-connected for ethmoid sinusitis in 2017, effective in 2011.

A 2017 report of VA examination for sinusitis/rhinitis shows that the Veteran was diagnosed with chronic sinusitis.  Headaches were determined to be part of the signs and symptoms attributable to chronic sinusitis.  The VA examiner explained that headaches were the result of build-up of nasal congestion.  See July 2017 VA Examination for Sinusitis/Rhinitis, pp. 1, 3.

In a 2011 VA examination, the examiner diagnosed migraine headaches and opined that the condition was at least as likely as not triggered by ethmoid sinusitis.  See January 2011 VA Examination for Neurologic Disorder, p. 20.  As rationale, the VA examiner cited to examination of the Veteran, as well as the VA examiner's

clinical experience with those who have had silica dust exposure in Southwest Asia[,] medical literature and experience with nasal and sinus condition triggering migraine[e] headaches.

See Id.  The VA examiner also referred to the records in the claims file, to include Dr. F-'s letter.  The letter the VA examiner referenced is the 2009 medical opinion of Dr. GKF, in which the physician, an MD and Diplomate of the American Board of Psychiatry and Neurology, opined that it is at least likely that the Veteran's migraine headache disorder is directly related to the Gulf War.  See June 2009 Medical Opinion of Dr. GKF (filed in Medical Treatment Records - Non-Government (rec'd 8/28/2009), p. 1).  

The above evidence meets the all three criteria under Shedden, supra, and Wallin, supra.  

The Board notes that the March 2017 VA examination for migraine headaches holds an opinion against a finding that the Veteran's migraine headaches are the result of sinusitis, fibromyalgia, Lupus disorder, or are the result of active service.  However, it is noted that the VA examiner's rationale for finding the diagnosed migraine headaches not to be etiologically linked to sinusitis was that the Veteran did not have a condition of chronic sinusitis, and that medical treatment records documented headaches occurring in the present of radiographically clear sinuses.  See March 2017 VA Examination for Migraine Headaches, p. 10.

However, at the time of the March 2017 VA examination, the Veteran was not service connected for sinusitis.  He was subsequently found to have chronic sinusitis, in the July 2017 VA examination, and was ultimately service-connected for ethmoid sinusitis in an October 2017 rating decision, effective in 2011.  As such, the March 2017 opinion has diminished probative value in light of the changed circumstances as diagnosed in the July 2017 VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In weighing and balancing the evidence before it, the Board finds that the July 2017 and 2011 VA examiners' opinions, with the private neurologist's 2009 opinion, demonstrating a positive etiological link between the Veteran's service-connected ethmoid sinusitis and migraine headaches have greater weight probative weight in aggregate than the March 2017 VA examiner's opinion against such an etiological link.  See Stefl, supra; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295.

Accordingly, service connection for migraine headaches as secondary to the service-connected ethmoid sinusitis is appropriate.

2.  Foot Disorder other than Bilateral Metatarsalgia and Bilateral Plantar Fasciitis

VA and private treatment records reflect the Veteran is diagnosed with bilateral pes planus, bilateral hallux valgus, left foot bunion, residuals of right foot bunionectomy, and repair of nonunion fracture of the right foot.  This meets the first criteria under Shedden.  In addition, the Veteran is service-connected for bilateral metatarsalgia effective from 2007, bilateral plantar fasciitis effective from 2011, and fibromyalgia effective from 2009.  This meets the second criteria under Wallin.

However, the medical evidence does not establish evidence of a causal link, or nexus, between the diagnosed foot disorders and the Veteran's active service or, in the alternative, his service-connected disabilities.

VA examinations conducted in 2008, 2011, and 2017 show the Veteran has been diagnosed with bilateral pes planus, bilateral hallux valgus with bunion formation, left foot bunion, residuals of right foot bunionectomy, and repair of nonunion fracture of the right foot.  However, VA examiners have consistently opined that these foot disorders are less likely than not the result of active service or that they were caused or aggravated by the service-connected bilateral metatarsalgia, bilateral plantar fasciitis, or Lupus disorder.

In 2008, the VA examiner opined that the Veteran's bilateral hallux valgus with bunion formation and bilateral pes planus were not related to the Veteran's active service.  The VA examiner's opinion was based on an absence of objective evidence of complaints of, evaluations for, or treatment for these conditions during active service or in close proximity to separation from active service.  The VA examiner further explained that bilateral plantar fasciitis, for which the Veteran was treated during active service, does not cause either hallux valgus or pes planus.  See July 2008 VA Examination for Feet, p. 9.

In 2011, the VA examiner opined that bilateral hallux valgus and left bunion where not likely caused by military service based on physical examination of the Veteran including radiological studies of the feet, review of the Veteran's claims file to medical treatment records, medical literature and the VA examiner's own clinical experience.  See January 2011 VA Examination for Feet, p. 27.

During the course of this appeal, service connection was granted for plantar fasciitis in a December 2011 rating decision, effective from 2011, and for bilateral metatarsalgia as secondary to Lupus disorder in a September 2015 Board decision.  Also in 2015, the Board remanded the issue of service connection for a bilateral foot disorder other than bilateral plantar fasciitis and bilateral metatarsalgia for further examination to clarify the foot disorders and/or signs and symptoms of undiagnosed foot disabilities that the Veteran manifested, particularly in light of the fact that the Veteran had been service-connected for these foot disorders.  

The 2017 VA examination clarified that the Veteran was diagnosed with bilateral pes planus, bilateral hallux valgus, left foot bunion, residuals of  right foot bunionectomy, and repair of nonunion fracture of the right foot.  No other foot disorders were diagnosed.  See, generally, March 2017 VA Examination for Foot Conditions.  The VA examiner opined there was no etiological connection between the diagnosed foot disorders and active service, between the diagnosed foot disorders and the service-connected bilateral plantar fasciitis, and between the diagnosed foot disorders and bilateral metatarsalgia.  In addition to physical examination of the Veteran, review of the claims file, and review of medical literature, the VA examiner explained that the Veteran did not develop bilateral pes planus, bilateral hallux valgus, left foot bunion, residuals of a right foot bunionectomy, repair of nonunion fracture of the right foot until many years after his discharge from active duty; that plantar fasciitis predominantly involves the heel region of the foot or hindfoot, whereas the claimed bilateral hallux valgus, left foot bunion, residuals of right foot bunionectomy, and repair of nonunion fracture of the right foot are all conditions predominantly involving the structures of the toe region or forefoot; and that the Veteran did not manifest bilateral metatarsalgia at the time of examination, and therefore, the diagnosed foot disorders could not be attributed to bilateral metatarsalgia.  See Id., p. 20-22.  In addition, the VA examiner explained that medical literature is against a finding that service in the SWA theater of operations, itself, was a cause for structural musculoskeletal conditions such as the foot disorders diagnosed; did not support a finding of plantar fasciitis as a cause of or aggravating factor for the Veteran's claimed foot conditions; and is against a finding that Lupus disorder is a cause for structural joint conditions such as the diagnosed foot disorders.  See Id.  Concerning the latter, the VA examiner further noted that multiple entries in the Veteran's medical treatment records documented an absence of features of synovitis or inflammatory arthritis:

Per medical literature-SLE (systemic lupus erythematosus)-related FOOT deformities are HIGHLY UNLIKELY to appear prior to the development of HAND deformities.  Veteran does NOT have SLE-related HAND deformities on exam; therefore, even IF he were to meet SLE criteria, his current FOOT conditions are HIGHLY unlikely to be due to an SLE condition.  

The evidence as a whole goes AGAINST Veteran's SC LUPUS condition as a cause of or aggravating factor in []THE LISTED or ANY OTHER CURRENT FOOT DISORDER".

See Id., pp. 22, capitalization in original.

In sum, 2008, 2011, and 2017 VA examinations and their opinions, in aggregate, establish that the Veteran's claimed foot disorders other than bilateral metatarsalgia and bilateral plantar fasciitis are less likely than not the result of active service, and they are less likely than not the result of service-connected bilateral metatarsalgia, bilateral plantar fasciitis, Lupus disorder, or fibromyalgia.

In addition, as he does not have an undiagnosed foot disorder, his complaints of foot pain cannot constitute a claim for the manifestation of qualifying signs and symptoms of an undiagnosed disability within the meaning of 38 C.F.R. § 3.317.  

The Veteran alleges that he manifests foot disorders other than his service-connected bilateral metatarsalgia and bilateral plantar fasciitis that are the result of active service, to include as an undiagnosed illness as the result of service in the SWA theater of operations or that were caused or aggravated by service-connected disabilities.  However, while the Veteran is competent to report his lay-observable symptoms, he is not competent to diagnose such conditions or offer an opinion as to the etiology of such conditions.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's contentions regarding the etiological nature of his diagnosed bilateral pes planus, bilateral hallux valgus with bunion formation, left foot bunion, residuals of right foot bunionectomy, and repair of nonunion fracture of the right foot are of little probative value.  And, although his witness, a physician, is competent to both diagnose and opine as to the etiology of the claimed conditions, the physician's opinions are of less probative weight than those offered by VA examiners in 2008, 2011 and 2017.  This is because the VA examiners, particularly in 2017, had review of the entire claims folder, and informed their opinions with physical examination of the Veteran and review of medical literature.  Accordingly, the Board accords the 2008, 2011 and 2017 VA examinations greater probative weight than Dr. W.'s testimony concerning the precise foot conditions claimed herein.  see also Stefl, supra, and Nieves, supra.  

As the preponderance of the evidence is against the claim for diagnosed bilateral pes planus, bilateral hallux valgus with bunion formation, left foot bunion, residuals of right foot bunionectomy, and repair of nonunion fracture of the right foot; the benefit of the doubt does not here apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 46 (1990).  

3.  Skin Growth on Back

VA and private treatment records reflect the Veteran had a skin growth removed from the T6 region of his back, diagnosed by biopsy as pigmented seborrheic keratosis.  See 2007 Surgical Pathology Report (filed in Medical Treatment Records - Non-Government Records (rec'd 5/17/2011), p 2.  This meets the first criteria under Shedden.  In addition, the Veteran is service-connected for Lupus disorder, effective from August 2007.  This meets the second criteria under Wallin.

However, the medical evidence does not establish evidence of a causal link, or nexus, between the diagnosed seborrheic keratosis removed from the back and the Veteran's active service or, in the alternative, his service-connected Lupus disorder.  

The 2017 VA examiner opined that it is less likely as not that seborrheic keratosis or the pigment variation of seborrheic keratosis as removed from his back (T6) had its onset during or is in any way related to his active service, or to the service-connected Lupus disorder.  The VA examiner explained that his opinion is based on physical examination of the Veteran, review of the claims file, review of medical literature and clinical experience.  See March VA Examination for Scars, p. 4.

In addition, as he does not have an undiagnosed skin disorder related to the removal of a growth from his back, his complaints of a skin disorder on his back cannot constitute a claim for the manifestation of qualifying signs and symptoms of an undiagnosed disability within the meaning of 38 C.F.R. § 3.317.  

The Veteran alleges that he manifests the residuals of removal of a skin growth on his back that is the result of active service or the result of the service-connected Lupus disorder.  However, while the Veteran is competent to report his lay-observable symptoms, he is not competent to diagnose such conditions or offer an opinion as to the etiology of such conditions.  See Layno, supra, and Jandreau, supra.  As such, the Veteran's contentions regarding the etiological nature of the pigmented seborrheic dermatosis removed from his back (T6) are of little probative value.  And, although his witness, a physician, is competent to both diagnose and opine as to the etiology of the claimed skin conditions, the physician's opinions are of less probative weight than those offered by the 2017 VA examiner.  This is because the 2017 VA examiner had review of the entire claims folder, and informed the opinion with physical examination of the Veteran and review of medical literature.  Accordingly, the Board accords the 2017 VA examination greater probative weight than Dr. W.'s testimony concerning the precise pigmented seborrheic dermatitis claimed herein.  see also Stefl, supra, and Nieves, supra.  

As the preponderance of the evidence is against the claim for removal of a growth on the back, diagnosed by biopsy as pigmented seborrheic dermatitis, the benefit of the doubt does not here apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra. 



ORDER

Service connection for migraine headaches, as secondary to the service-connected ethmoid sinusitis, is granted.

Service connection for diagnosed bilateral pes planus, bilateral hallux valgus with bunion formation, left foot bunion, residuals of right foot bunionectomy, and repair of nonunion fracture of the right foot, including as an undiagnosed illness and/or as the result of service-connected bilateral metatarsalgia, bilateral plantar fasciitis, fibromyalgia, and/or Lupus disorder, is denied.

Service connection for the removal of a growth on the back, diagnosed by biopsy as pigmented seborrheic dermatitis, including as an undiagnosed illness and/or as the result of service-connected Lupus disorder, is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


